Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 5 March 1782
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                             5 March 1782
                        
                        I have been honored with your letter of the 13 febry—the exchanges of Col–ternant Capts le Brun &
                            bert which have been effected trough your usual Goodness for the legion are of a real advantage to that Corps—I lament
                            Sincerely that we are deprived of the benefit which we would reap from the talents of the first of thoses Gentlemen if his
                            Exertions were sollely confined to his duty in the legion—but as soon your Exellency Call upon him for others purposes, I
                            know too well that his & the public advantages are meant by it not to partake the Satisfaction he must feel when
                            he receive such distinguished marks of your Esteem—hoever, permit me, Sir, to Consider him as belonging to the legion
                            & the properest person to Command that Corps if the Circumstances I had the honor to mantion in wraiting to your
                            Exellency while at york did force me to quit this service where indeed I have continued thoses two years, only through my
                            unalterable respect and attachment to the Commandier in chief while I had all reasons to be disgusted by the weakness
                            & kind of my Command & injurious promotions of foreigners—when I had the honor to wrait you last—I
                            expected, no full Colonel of the horse should have joigned at the suthern & therefore had put off to the time
                            where by their presence at the same army we Should interfere with each other for the Command which I Should be unwilling
                            to give up & that for reasons too obvious to your Exellency to need any further mention—Since I wrote to you about
                            that matter at york the promotions which have taken place this winter altogether with the Circumstances above mentioned
                            have intirely fined my determination—& Should your exellency not be disposed to patronize my right, it would be
                            indeed with the utmost concern, that I Should see that what I owe to my reputation & friends would render it
                            necessary to me to quit a respectable army.
                        the Condition we are in does not permit any parts of the legion to move at present without disordering the
                            whole.
                        Reasons for remaining at this post or his neighbourhood untill some time in the latter end of this month or
                            the beginning of the next.
                        1. seven taillors employed by the state of virginia are fixed at the barraks 6 miles from here  work
                            Continually for the making up of the Cloathing of the legion.
                        2. nine taillors taken out of the legion are fixed and established at this place for the same purpose. 
                        3. contracts are made here with a sadler for mainding the equipement & stoffing the new sadles of the
                            legion—he is to be payed in leather which we may furnish to him at this post—nor the Same man nor the leather are to be got
                            immediatly at an other post.
                        4. if any part of the legion was to move, waggons must be send along with it—for there is not such a thing as
                            to be provided regularly on the road with provisions & forrage.
                        5. far from having any waggons to Spare, the distance of twenty & fiveteen mile which is the Shortest
                            we get the forrage & provisions from is too great to permit us the regular Supply of half allowance with the number
                            of waggons we have.
                        6. one half of thoses waggons are hiered to the legion by the inhabitants while we are here but can not follow
                            us.
                        7th the Condition of the horses & indeed the kind of many are too low & weak in general to
                            form one troop out of the whole able to take the field without weakening & destroying the two others troops
                            & in a few months the whole of the legion would be reduced to nothing—which will not be the Case when the horses I
                            expect from philadelphia will arrive here—by dividing & distributing them agreable to the Condition of thoses allready in the Corps, I will render the Companys of an equal Strenght which with an equal distribution in their duty will by
                            no means reduce any particular troop nor the whole—but even in giving opportunity to not make a hard use of the poors
                            & weaks horses will Contribut much to bring them in a proper order for service.
                        the necessity of sending officers recruiting in front of the legion while on his march to the Suthern,
                            & thoses allready recruiting Could not permit to send a Sufficiant number with a troop that Should Set off by
                            it self.
                        to thoses reasons I beg leave to add that under the present Circumstances of the laws passed in the States
                            & the reluctancy of the people to furnish Continental troops unless Contracts are made or proper Stepts (which are
                            not in my power) taken for their approvisionements, it would be with difficulty & in giving much disgust to the
                            people & a bad name to the legion (which instance is the unavoidable Consequence of the two formest) that I Should
                            proceed on—at all events, it was impossible to me in making all dispatchs to march before twenty days, at which time I may
                            receive an answer from your Exellency which shall dictate my Conduct in all respects.
                        I beg you would order & insist that the horses wanted & for which mr robert morriss has a return
                            & passed a Contract Should be send immediatly or the money to puchasse them—as soon their arrival & we
                            have received the four waggons which Colo. ternant tels me are to come here from philadelphia—the legion will set off for
                            the suthern army & arrive there a respectable & useful body.
                        Cnl ternant who has mustered the legion will have the honor to transmit a return of it to your Exellency. I
                            have the honor to be with the highest respect your Exellency’s the most obdt hl. Svt
                        
                             C. armand
                        
                    